DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the amendment filed on October 26, 2020.
The amendment to the specification filed October 26, 2020 is entered.
Claims 15, 17, 19, 23-24, and 29-32 are currently pending and have been examined.
Claims 16, 22 and 28 are withdrawn.
Claims 15, 19-21, 23-24 are amended.
Claims 30-32 are new
Claims 18 and 25-27 are cancelled.
Claims 15, 19-21, and 23-24 are amended. 
Applicant’s arguments on Page 7 of the Remarks filed October 26, 2020 overcomes the objection to the drawings, set forth in the Non-Final Rejection mailed August 04, 2020.  The objection is withdrawn.
Applicant’s amendment to the Claim 15 overcomes the rejection to the claims under 35 USC 112(b) for indefiniteness, set forth in the Non-Final Rejection mailed August 04, 2020.  The rejection is withdrawn. 
Applicant’s argument on Page 8 of the Remarks filed October 26, 2020, pertaining to the rejection of Claim 17 under 35 USC 112(b) for indefiniteness common defrost heater is persuasive, set forth in the Non-Final Rejection mailed August 04, 2020.  The rejection is withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base of the depression, must be shown or the feature(s) canceled from the claim(s) 1, 23, 24, and 30.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figs 1-2 illustrate the depression “14” as a the evaporator chamber “7”, rather than the depression, as illustrated in the other figures; also, there is a line in Fig 1, just above the pointer for reference character “14” that should not be included or it is not designated as a component.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Page 4 lines 19-21 describes, “Fig. 1 shows a schematic cross-section through a no-frost domestic refrigeration 20 appliance with a carcass 1 and a body 1 and a door 2, which are in each case formed with a thermal insulation layer 3 and surround an inner compartment 4.” 
Examiner recommends that the nomenclature carcass be changed to body.
Page 5 lines 13-21 describes, “Fig. 2 shows the siphon 15 and its surroundings in an enlarged cross-section in accordance with a first embodiment of the invention. The siphon 15 comprises a cylindrical connector 18, which extends upward from the base of the depression 14, as well as a pan or a cup 19, which is put over the free end of the connector 18 upside down. In order to keep a base 20 of the cup 19 at a distance from the upper edge 21 of the connector 18, the surrounding wall 22 of the cup 19 may be provided with small individual feet 23, which are supported around the connector 18 on the base of the depression 14, here in a trench 24 surrounding the connector 18.”  However, Examiner recommends that it state, “Fig. 2 shows the siphon 15 and its surroundings in an enlarged cross-section in accordance with a first embodiment of the invention. The siphon 15 comprises a cylindrical connector 18and a pan or a cup 19, which is placed over the free end of the connector 18 in an upside down position. In order to keep a base 20 of the cup 19 at a distance from the 
Page 5 line 22 describes, “[a]n electrical resistor heater 25;”  However, Examiner suggest that it state, “[a]n electrical resistance heater.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 17, 19-21, 23-24, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation “said evaporator chamber is formed with a depression… said siphon being arranged on a base of said depression, the base of said depression is at least partially metallic;” However, it is unclear as to what structure is intended as “the base of the depression.”  Applicant is reminded that [t]he words of a claim must be given their “plain meaning” unless such meaning s inconsistent with the specification. “Plain meaning” refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art. ( MPEP§ 2111.01)  By this account, a “base” as defined by merriam-webster.com, is the bottom of something considered as its support: Foundation; the lower part of a wall, pier, or column considered as a separate architectural feature; (“Base.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/base. Accessed 28 Jan. 2021.).  The figures depict the “base” as the top side of the depression rather than the bottom or lower end of the claimed depression.  The ambiguity between the claimed invention, and the invention as depicted in the figures, renders the claim indefinite.  For the purpose of this examination, the limitation will be interpreted as best understood by the examiner.
Claim 24 is rejected using similar rationale as that of Claim 15 regarding the base of the depression.
Claims 17, 19-21, 23, and 29-31 are rejected as depending from the rejected Claim 15.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, 19-21, 23-24, 29-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallenbrock et al (U.S. Patent No. 2,767,558) hereinafter “Wallenbrock,” evidenced by Kasandra Rose (https://sciencing.com/materials-absorb-infrared-rays-8044395.html) hereinafter “Rose,” and Simmons (U.S. Patent No. 3120111) hereinafter “Simmons.”

Regarding Claim 15, Wallenbrock discloses:
A refrigeration appliance (10, see Fig 1), comprising:
a thermal insulation layer (13) surrounding an inner compartment (11), said inner compartment (11) being divided into a storage chamber (27) and an evaporator chamber (28, see Column 3 lines 56-61), said evaporator chamber (28) is formed with a depression (11a, see Column 3 lines 52-56); 
an evaporator (37) configured to cool (capable of cooling) said inner compartment (11); 
a condensate drain (63, see Figs 2-3) leading from said evaporator (37) through said thermal insulation layer (13) and out of said evaporator chamber (28, see Column 5 lines 18-22), said condensate drain (63) including a siphon (62, 67) disposed on an inner side of said thermal insulation layer (13, see Fig 3), said siphon (62, 67) being arranged on a base of said depression (11a) formed in said evaporator chamber (28, see Figs 1 and 3, Column 5 lines 13-16), the base of said depression (11a) is at least partially metallic (see Figs 1, and 10: the cross-section of the inner liner 11 shows that 11a is at least partially metal; evidenced by MPEP §608.02: the symbol for metal is indicated as the material of the inner metal symbol is used, and Simmons Fig 1, Column 2 lines 34-40); 
an IR-absorbing surface layer (liquid/water) on the base of said 
depression (11a, see Column 5 lines 48-49; evidenced by Rose, Material That Absorb Infrared Rays; Furthermore, the base being made of metal, includes an IR-absorbing surface layer); and 
a defrost heater (57) configured for (capable of) emitting radiation and heating said siphon (62, 67, see Fig 4, Column 4 line 61 and lines 66-69: the electric heater includes a resistance wire).

Regarding Claim 17, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches, wherein said defrost heater (57, see Fig 1) is a common defrost heater (57) for said evaporator (37) and for said siphon (62, 67, see Column 5).  

Regarding Claim 19, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches, wherein said defrost heater (57, see Fig 1) extends over said depression (11a, see Figs 1-3).  

Claim 20, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches, wherein said defrost heater (57, see Fig 1) extends between said evaporator (37) and said depression (11a, see Figs 1-3).  

Regarding Claim 21, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches, wherein said defrost heater (57, see Fig 2) is plate-shaped or rod-shaped (see Figs 1-2, see Column 4 lines 62-69).
Regarding Claim 23, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches, wherein the base of said depression (11a, see Fig 3) is sloped towards said siphon (62, 67, see Fig 3).  

Regarding Claim 24, 
A refrigeration appliance (10, see Fig 1), comprising:
a thermal insulation layer (13) surrounding an inner compartment (11), said inner compartment (11) being divided into a storage chamber (27) and an evaporator chamber (28, see Column 3 lines 56-61), said evaporator chamber (28) is formed with a depression (11a, see Column 3 lines 52-56); 
an evaporator (37) configured to cool (capable of cooling) said inner compartment (11); 
a condensate drain (63, see Figs 2-3) leading from said evaporator (37) through said thermal insulation layer (13) and out of said evaporator chamber (28, see Column 5 lines 18-22), said condensate drain (63) including a siphon (62, 67) disposed on an inner side of said thermal insulation layer (13, see Fig 3), said siphon (62, 67) being arranged on a base of said depression (11a) formed in said evaporator chamber (28, see Figs 1 and 3, Column 5 lines 13-16),
an IR-absorbing surface layer (liquid/water) on the base of said 
depression (11a, see Column 5 lines 48-49; evidenced by Rose, Material That Absorb Infrared Rays; Furthermore, the base being made of metal, includes an IR-absorbing surface layer); and 
a defrost heater (57) configured for (capable of) heating said siphon (62, 67, see Fig 4).

Regarding Claim 29, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches the refrigeration appliance (10, see Fig 1) configured as (capable of being) a domestic refrigeration appliance (10, see Fig 1, Column 1 lines 19-25).

Regarding Claim 30, Wallenbrock meets the limitation of Claim 15.  Further, Wallenbrock teaches, wherein said siphon (62, 67, see Fig 3) comprises a connector (67) protruding above the base of said depression (11a) and a cup (68) disposed on said connector (62, see Column 5 lines 43-51).  

Regarding Claim 32, Wallenbrock meets the limitation of Claim 30.  Further, Wallenbrock teaches the refrigeration appliance (10) comprising an IR-absorbing surface layer on a surface of said cup (68) facing toward said defrost heater (57, see Column 5 lines 51-55; the cup being made of zinc or the like, necessarily includes an IR-absorbing layer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable Wallenbrock.

Regarding Claim 31, Wallenbrock teaches, wherein a lower edge of said 
cup (68, see Figs 3-5) lies below an upper edge of said connector (62, Column 5 lines 51-55), but fails to explicitly teach, a lower edge of said cup lies at most 2 mm below an upper edge of said connector.
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV.  
In addition, applicants’ specification does not disclose that a lower edge of the cup being at most 2 mm below the upper edge of the connector serves any particular advantage or purpose.  Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975). 

	  
Response to Arguments
Applicant's arguments filed October 26, 2020 with respect to the previous rejection of Claims 15, 17-21, 23-24 and 29
Applicant's arguments filed October 26, 2020 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 

In response to Applicant's arguments pertaining to Claims 15, 17-21, 23-24 and 29 rejected under 35 USC § 102 as being anticipated by Wallenbrock.
Applicant respectfully traversed the rejection of Claims 24 on Pages 9-10 of the Remarks filed October 26, 2020.  Applicant asserts that Claim 24 is patentable over the reference Wallenbrock because Wallenbrock does not disclose the refrigeration applicable comprising an IR absorbing surface layer.  Applicant assertion is based upon the cited IR-absorbing surface layer “21” being made of Masonite and per Applicant, it is not disposed on the base of the alleged depression.  The Examiner respectfully disagrees.  
In this case, as demonstrated in the previous rejection on Page 7 and in the instant final rejection above on Pages 8-11, Wallenbrock does in fact teach a refrigeration appliance that satisfies the disputed limitation.  First, a material such as Masonic, being of a low-heat conductive type, does not bar it from absorbing IR.  In fact, most materials absorb some IR wavelengths although it may be only a small percent (see Rose).  Further, an IR absorbing layer implies anything that does not reflect100% of all infrared.  Thus, wood absorbs infrared even if it is a small amount.  Therefore, Masonic, necessarilyy absorbs IR, as evidenced by Rose.  Second, element “21” is disposed on the base of the depression 11a of Wallenbrock; albeit not directly, “21” being disposed above and attached to an upper portion of the appliance, is at least indirectly disposed on the base of the depression.  Moreover, is discussed in more base of the depression.  While the amendment of Claim 15 and the inclusion of Claims 30-32 caused a modified interpretation of Wallenbrock, Applicant is reminded, that despite specific sections of a reference being cited, the reference is considered as a whole.  Thus, the updated rejection, illustrates that the Wallenbrock reference is still a competent reference that reads on the claimed features of the claimed invention.   Thus, Claim 24, is not patentable over the reference Wallenbrock.  Wallenbrock does disclose and suggest the limitation of the previous and amended Claim 24.  Integrating the subject matter of Claim 24 with the subject matter of Claim 15 does not result in the claims being in condition for allowance.      
In view of the current rejection provided above, coupled with the response to this argument, the Applicant's argument does not obviate the rejection as set forth in the Non-Final Rejection mailed on August 04, 2020.  Claims 15, 17, 19-21, 23-24, and 29 are not in condition for allowance.   The Applicant's argument regarding the amended Claim 15 has been fully considered, but is deemed not persuasive.  The rejection is updated for clarity and maintained.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763